On consideration whereof this court being of opinion that the act of April 26,1898, entitled “an act sup*568plementary to section 2293, of the Revised Statutes of Ohio” (93 O. L., 374), is unconstitutional, and that the superior court at general term erred in reversing the judgment of that court in special term. It is ordered and adjudged that on the ground above stated the judgment of said superior court at general term be, and the same is hereby reversed. And proceeding to render the judgment which said court at general term should have rendered it is ordered and adjudged that the said judgment of said court at special term be and the same is hereby in all things affirmed.
Burket, Spear, Davis and Shauck, JJ., concur.
Minshall, C. J., and Williams, J., dissent.